DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/11/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 11-13 are also rejected under 35 U.S.C. 112(b) since they depend on claim 10.

In claim 15, the limitation “at least some of each of the opposite side surface portions of the oil holders has a shape tilted downward”, is unclear since it is not certain if each of the opposite side surface portions (which are only two, see opposite curved surfaces “111” in fig. 11) have the recited shape or only one of them. Also the phrase “at least some of each” makes the limitation confusing. For examination purposes this limitation will be construed to refer to “at least one of the opposite side surface portions of the oil holders has a shape tilted downward”.

In claim 16, the limitation “wherein the wall has a shape configured to block a lower end section of the stator core and a lower end portion of the stator coil at a front or a rear of the stator coil, and has a height lower by a predetermined dimension than a height of a lower end portion of a rotor”, in particular the underlined sections are unclear. First, it is not certain as to what “configured to block” means. Examiner will interpret this limitation as the embodiment shown in fig. 9 of the Application, in which the oil holder covers radially a lower end section of the stator core when viewed in the axial direction. Second, it is unclear as to which specific height (axial or radial) the Applicant refers. Similarly, the Examiner will interpret this limitation as the embodiment shown in fig. 9 where it is shown that a radial height of the oil holder wall is lower than a lower end portion of the rotor. Therefore, for examination purposes, the limitation in question will be construed as to refer to “wherein the wall has a shaped configured to radially block a lower end section of the stator core when viewed in an axial 

In claim 17, the limitation “a housing connection portion coupled to the motor housing is provided in a protruding shape on a lower end portion of the stator core; a coupling portion of the protruding shape is provided in at least one of the oil holders; and HYU-0462USo1-HL-28-in a state in which the coupling portion of the at least one of the oil holders is bonded to the housing connection portion of the stator core, a coupling member penetrating a through hole provided in the coupling portion and the housing connection portion is coupled to the motor housing, whereby the stator core, the at least one of the oil holders, and the motor housing are fixed to each other” is unclear. For examination purposes this limitation will be construed as to refer to “a housing connection portion having a protruding shape on a lower end portion of the stator core, is coupled to the motor housing; a coupling portion is provided in at least one of the oil holders; and HYU-0462USo1-HL-28-in a state in which the coupling portion of the at least one of the oil holders is bonded to the housing connection portion of the stator core, a coupling member penetrating a through hole provided in the coupling portion and the housing connection portion is coupled to the motor housing, whereby the stator core, the at least one of the oil holders, and the motor housing are fixed to each other”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kikuchi et al. (US2014/0217842, hereinafter “Kikuchi”).

Regarding claim 1, Kikuchi discloses a motor ([0031], see fig.1), comprising: 
a cooling system ([0034-0038]) configured to cool a stator (1) having a coil (14) wound around a core (110, [0033]), wherein the cooling system includes oil holders (8A, 8B) installed on a side under the stator (1) in an inner space of a motor housing (200A, 200B) and provided to allow oil (10) to be collected up to a level (see oil level “10” in fig. 1) capable of allowing at least some of a lower end section of the stator (1) to be immersed for cooling (see fig. 1).

    PNG
    media_image1.png
    380
    379
    media_image1.png
    Greyscale

Regarding claim 2, Kikuchi discloses the motor of claim 1, wherein the cooling system is provided with holes (“204A”, “204B”, see figs.1-2, [0035-0038]), the motor further including a plurality of injection pipes (201A, 201B, see figs. 1-2) configured to spray the oil to the stator (1) through the holes (204A, 204B).

    PNG
    media_image2.png
    425
    353
    media_image2.png
    Greyscale

Regarding claim 3, Kikuchi discloses the motor of claim 1, wherein the oil holders (8A, 8B) include: a front side oil holder (8A) installed on a lower end section of the stator core (110) at a motor front side (relative to motor position/arrangement on the device/vehicle); and a rear side oil holder (8B) installed on a lower end section of the stator core (110) at a motor rear side (relative to motor position/arrangement on the device/vehicle).

Regarding claim 6, Kikuchi discloses the motor of claim 1, wherein each of the oil holders (see “8B” in fig. 4) includes: opposite side surface portions (see “X” and “Y” on annotated fig. 4); a wall (see front wall “W” on annotated fig. 4) provided to connect between the opposite side surface portions (X, Y) and located to be spaced apart (see fig. 4) from the lower end section of the stator (lower portion of 

    PNG
    media_image3.png
    305
    634
    media_image3.png
    Greyscale

Regarding claim 18, Kikuchi discloses a cooling system ([0034-0038], see fig. 1) for cooling a stator (1) having a coil (14) wound around a core (110, [0033]), the cooling system comprising: a motor housing (200A, 200B); and at least one oil holder (8A, 8B) installed on a side of an inner space of the motor housing (200A, 200B) under the stator (1), the at least one oil holder (8A, 8B) configured to allow oil (10) to be collected up to a level (see oil level “10” in fig. 1) capable of allowing at least some of a lower end section of the stator (1) to be immersed for cooling (see fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US2014/0217842) in view of Konishi et al. (JP 2005130588, hereinafter “Konishi”, English Translation attached herein).

Regarding claim 4, Kikuchi discloses the motor of claim 3, but does not disclose that the front side oil holder is installed to allow a coil portion protruding forward from the core of the lower end section of the stator to be immersed for cooling into the oil stored inside the front side oil holder and that the rear side oil holder is installed to allow a coil portion protruding rearward from the core of the lower end section of the stator to be immersed for cooling into the oil stored inside the rear side oil holder.

However, Konishi teaches (see fig. 6, [0035-0047]) an arrangement in which a front side oil holder (27, left side in fig. 6) is installed to allow a coil portion (22a, left side) protruding forward from the core (21) of the lower end section of the stator (23) to be immersed for cooling into the oil (see “oil” in fig. 6) stored inside the front side oil holder (27, left side in fig. 6) and that the rear side oil holder (27, right side in fig. 6) is installed to allow a coil portion (22a, right side) protruding rearward from the core (21) of the lower end section of the stator (23) to be immersed for cooling into the oil (see “oil” in fig. 6) stored inside the rear side oil holder (27, right side in fig. 6).

    PNG
    media_image4.png
    307
    413
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kikuchi’s motor, the recited arrangement, in order to have the coils and the oil in direct contact with each other to provide high cooling performance, as taught by Konishi ([0047]).
	
Regarding claim 5, Kikuchi discloses the motor of claim 1, wherein at least one of the oil holders (8A, 8B) is installed on the lower end section of the stator core (110) at one of a motor front side and a motor rear side (see fig. 6).

Kikuchi does not disclose that the arrangement allows a corresponding coil portion protruding forward and protruding rearward from the core of the lower end section of the stator to be immersed for cooling into the oil stored inside the oil holder.  

However, Konishi teaches (see fig. 6, [0035-0047]) an arrangement which allows a corresponding coil portion (22a) protruding forward and protruding rearward from the core (21) of the lower end section of the stator (23) to be immersed for cooling into the oil (see “oil” in fig. 6) stored inside the oil holder (27).  


Regarding claim 15, Kikuchi discloses the motor of claim 6, but does not disclose that at least some of each of the opposite side surface portions of the oil holders has a shape tilted downward.  

However, Konishi teaches (see fig. 10) opposite side surface portions (27d) of oil holders (27) which have a shape tilted downward (see fig. 10).  

    PNG
    media_image5.png
    356
    351
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kikuchi’s motor, the recited arrangement, in order to secure the desired coil end cooling effect, as taught by Konishi ([0061]).

Regarding claim 16, Kikuchi discloses the motor of claim 6, but does not disclose that the wall has a shape configured to block a lower end section of the stator core and a lower end portion of the stator coil at a front or a rear of the stator coil, and has a height lower by a predetermined dimension than a height of a lower end portion of a rotor.  

However, Konishi teaches a wall (see “80” in fig. 2) having a shape configured to block a lower end section (axial end section) of the stator core (see “50” in annotated fig. 2) and a lower end portion of the stator coil (60) at a front or a rear of the stator coil (60), and has a height (H, see annotated fig. 2) lower by a predetermined dimension than a height (see fig. 2) of a lower end portion of the rotor (30).  


    PNG
    media_image6.png
    341
    423
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kikuchi’s motor, the recited arrangement, in order to have the coils and the oil in direct contact with each other to provide high cooling performance, as taught by Konishi ([0047]).
Regarding claim 19, Kikuchi discloses the cooling system of claim 18, wherein the at least one oil holder comprises: a front side oil holder (8A) installed on a lower end section of the core (110) of the stator (1) at a front side of a motor (relative to motor position/arrangement on the device/vehicle), and a rear side oil holder (8B) installed on a lower end section of the core (110) of the stator (1) at a rear side of the motor (relative to motor position/arrangement on the device/vehicle).

Kikuchi does not disclose that the front side oil holder is configured to allow a coil portion protruding forward from the core of the stator to be immersed for cooling into the oil stored inside the front side oil holder; and that the rear side oil holder is configured to allow a coil portion protruding rearward from the core of the stator to be immersed for cooling into the oil stored inside the rear side oil holder.  
However, Konishi teaches a cooling system (see fig. 6, [0035-0047]) comprising a front side oil holder (27, left side in fig. 6) configured to allow a coil portion (22a, left side) protruding forward from the core (21) of the stator (23) to be immersed for cooling into oil (see “oil” in fig. 6) stored inside the front side oil holder (27, left side in fig. 6) and a rear side oil holder (27, right side in fig. 6) configured to allow a coil portion (22a, right side) protruding rearward from the core (21) of the stator (23) to be immersed for cooling into oil (see “oil” in fig. 6) stored inside the rear side oil holder (27, right side in fig. 6).

    PNG
    media_image4.png
    307
    413
    media_image4.png
    Greyscale

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0217842) in view of Matsui et al. (US 2014/0346905, hereinafter “Matsui”).

Regarding claim 7, Kikuchi discloses the motor of claim 6, wherein at least some of each of the opposite side surface portions (see “X” and “Y” on annotated fig. 4) are capable of being bonded (they are bonded and/or attached by way of element “18”, see figs. 1 & 4) to an outer circumferential surface of the stator core (110).  

    PNG
    media_image3.png
    305
    634
    media_image3.png
    Greyscale

Kikuchi does not disclose that the opposite side surface portions are provided in a curved surface.

However, Matsui teaches (see fig. 5, [0072-0074]) an oil holder (180) comprising opposite side surface portions (87A, 87B) which are provided in curved surfaces (see fig. 5, [0074]).

    PNG
    media_image7.png
    229
    301
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kikuchi’s motor, the recited arrangement, in order to have the surfaces shaped in a way that conforms to the coil ends, as taught by Matsui ([0074]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US2014/0217842) in view of Matsui (US 2014/0346905), as applied to claim 7 rejection, and further in view of Adaniya et al. (US 2011/0140551, hereinafter “Adaniya”).

Regarding claim 8, Kikuchi in view of Matsui discloses the motor of claim 7, but does not disclose that an opening portion is provided in a lower surface portion of each of the oil holders to allow a lower end portion of the outer circumferential surface of the stator core to be exposed.  

However, Adaniya teaches an opening portion (12B) provided in a lower surface portion of an oil holder (12). The opening (12B) allows a lower end portion (see fig. 1) of the outer circumferential surface of the stator core (7) to be exposed (see fig. 1). 

    PNG
    media_image8.png
    503
    413
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Kikuchi in view of Matsui, the recited arrangement, in order to provide an outlet for the oil, as taught by Adaniya ([0032]), and furthermore would also serve as a drain hole to empty the oil from the motor.

Regarding claim 9, Kikuchi in view of Matsui and Adaniya discloses the motor of claim 8. Kikuchi discloses the opposite side surface portions being bonded to the outer circumferential surface of the stator core, but does not disclose an opening portion provided between curved surface portions of the opposite side surface portions.

However, Matsui teaches an opening portion (“85” and/or “180a”, [0071-0075]) provided between curved surface portions (see fig. 5) of the opposite side surface portions (87A, 87B).

    PNG
    media_image7.png
    229
    301
    media_image7.png
    Greyscale

.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US2014/0217842) in view of Hanumalagutti et al. (US 2017/0250591, hereinafter “Hanumalagutti”).

Regarding claim 17, Kikuchi discloses the motor of claim 1, but does not disclose a housing connection portion coupled to the motor housing is provided in a protruding shape on a lower end portion of the stator core; a coupling portion of the protruding shape is provided in at least one of the oil holders; and in a state in which the coupling portion of the at least one of the oil holders is bonded to the housing connection portion of the stator core, a coupling member penetrating a through hole provided in the coupling portion and the housing connection portion is coupled to the motor housing, whereby the stator core, the at least one of the oil holders, and the motor housing are fixed to each other.  
Hanumalagutti teaches (see figs. 1 & 3) a housing connection portion (stator portion that connects to motor housing, as best understood, see 112 claim rejection, see “HCP” on annotated fig. 1) coupled to the motor housing (see Examiner’s Note below) provided in a protruding shape (see fig. 1) on a lower end portion of the stator core (24); a coupling portion (see “CP” on annotated fig. 1) of the protruding shape is provided in an oil holder (26, [0022], see oil flow arrows in fig. 3); and in a state in which the coupling portion (CP) of the oil holder (26) is bonded to the housing connection portion (HCP) of the stator core (24), a coupling member (27) penetrating a through hole (see fig. 1) provided in the coupling portion (CP) and the housing connection portion (HCP) is coupled to the motor housing (see 
Examiner’s Note: Even though a “motor housing” is not shown in the Hanumalagutti’s figures, it is understood that the stator core has to be fixed to some kind of housing/frame and would not be loose inside the hybrid/electric vehicle ([0001]). Therefore, it is understood that Hanumalagutti implicitly discloses or at the very least suggests this limitation and/or would be capable of being fixed to Kikuchi’s motor housing.

    PNG
    media_image9.png
    241
    646
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kikuchi’s motor, the recited arrangement, in order to properly secure the components together, as taught by Hanumalagutti ([0014]), while also providing a simple method of assembly/disassembly.
Allowable Subject Matter

Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (claim 1) and any intervening claims (claims 6-7).
Regarding claim 10, the specific limitations of “a housing connection portion coupled to the motor housing is provided in a protruding shape on a lower end portion of the stator core; and a lower surface portion of at least one of the oil holders has a concave shape capable of allowing the housing connection portion to be inserted thereinto and coupled thereto” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 11-13 are also objected since they depend upon claim 10.
 
Claim 14 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and the intervening claim (claim 6). 
Claim 20 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 18). 
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 14, the specific limitations of “wherein the bottom portion of at least one of the oil holders in the inner space of the motor housing is located higher than a height of the lowermost end of a lower end portion of the stator” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 20, the specific limitations of “wherein the at least one oil holder includes: opposite side surface portions; a wall provided to connect between the opposite side surface portions and located to be spaced apart from the lower end section of the stator; and a bottom portion provided to connect between the opposite side surface portions and the wall and located between the lower end section of the stator and the wall to provide a bottom of a space configured to store the oil, the bottom portion being located higher than a height of a lowermost end of a lower end portion of the stator” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834          

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834